UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-30260
                         Summary Calendar


                       MICHAEL SINGLETARY,

                                              Plaintiff-Appellant,

                              versus

  RICHARD L. STADLER; JOHNNY CREED; BURL CAIN; RICHARD PEABODY;
            DORA RABALAIS; MARIE BOIES; CATHY ROBERTS,

                                             Defendants-Appellees.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (99-CV-621)


                        September 20, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:1

     Michael Singletary, Louisiana prisoner # 104843, appeals an

adverse summary judgment in his 42 U.S.C. § 1983 action. Singletary

contends the district court erred in determining Defendants were

entitled to qualified immunity because he had not stated a violation

of his constitutional rights.2


     1
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     2
      Singletary also contends the district court erred in denying
his motion to take judicial notice of certain newspaper articles.
The magistrate judge, not the district court, denied this motion,
     Singletary alleged:    in March 1998, prison officials modified

prison mail policy to subject all mail to and from the media to

inspection without the presence of the inmate; and in August and

September 1998, he received correspondence from two newspaper staff

writers, which had been opened and inspected for contraband by

prison officials outside his presence.     He maintains this policy

violates his First Amendment rights.

     No authority need be cited for the fact that we review a

summary judgment de novo.     Summary judgment is appropriate when

“there is no genuine issue of material fact and ... the moving party

is entitled to a judgment as a matter of law”.        FED. R. CIV. P.

56(c).

     To determine whether defendants are entitled to qualified

immunity, this Court engages in a well established bifurcated

analysis.   E.g., Wooley v. City of Baton Rouge, 211 F.3d 913, 919

(5th Cir. 2000).   First, the plaintiff must allege a violation of

a clearly established constitutional right.     Id.   This issue is

typically a question of law.    Pierce v. Smith, 117 F.3d 866 (5th

Cir. 1997).   Second, the defendant’s conduct must be objectively

unreasonable. Spann v. Rainey, 987 F.2d 1110, 1114 (5th Cir. 1993).




and Singletary did not appeal this denial to the district court.
Because this issue was not appealed to the district court, it was
not preserved for appellate review. See Alpine View Co. v. Atlas
Copco AB, 205 F.3d 208, 220 (5th Cir. 2000); Fed. R. Civ. P. 72.

                                  2
     Singletary has not shown that the district court erred in

determining that prisoners do not have a right to unmonitored

communication with the media. “A prisoner’s freedom from censorship

under the First Amendment ... with regard to his incoming mail is

not the equivalent of freedom from inspection or perusal.”   Brewer

v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993) (citing Wolff v.

McDonnell, 418 U.S. 539, 576 (1974)).    Furthermore, in Brewer, we

decided that the case upon which Singletary relies, Guajardo v.

Estelle, 580 F.2d 748 (5th Cir. 1978), was modified by Thornburgh

v. Abbott, 490 U.S. 401 (1989), and determined that prisoners do not

have a constitutional right to be present when privileged, legal

mail is opened and inspected.   Brewer, 3 F.3d at 825.   It follows

that Singletary does not have a clearly established constitutional

right to be present when non-privileged mail from the media is

opened and inspected.   See also Gaines v. Lane, 790 F.2d 1299, 1307

(7th Cir. 1986).

                                                         AFFIRMED




                                  3